DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/2/2020 and 1/29/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
The indicated allowability of claims 2-11, 17, 20 and 21 is withdrawn in view of the newly discovered reference(s) to Kress et al (US 2018/0003972 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-11, 17, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kress et al (US 2018/0003972 A1).
In regard to claims 2 and 20, Kress et al discloses a head-mounted display device for providing augmented reality contents to a wearer, and corresponding method (page 1, section [0012] – page 2, section 0020], Figures 1 & 2), comprising: a first light projector configured to project light for rendering images based at least on the augmented reality contents (page 1, section [0013] – page 2, section [0016], Figure 2, “202, 214”); and a first Fresnel combiner configured to combine the light from the first light projector and light from an outside of the head-mounted display device for providing an overlap of the rendered image and a real image that corresponds to the light from the outside of the head- mounted display device (Figure 2, “206, 204, 210”), wherein: the first Fresnel combiner includes a first optically transparent substrate having a first surface and a second surface that is opposite to the first surface (page 2, section [0021] – page 3, section [0022], Figure 3, “304, 302”); and the first Fresnel combiner includes a plurality of Fresnel structures on the second surface (page 1, section [0013] – page 2, section [0015], Figure 2, “206” & Figure 3, “310”).  
Regarding claim 3, Kress et al discloses wherein: the first Fresnel combiner has no Fresnel structure on the first surface (Figure 2, “206,” re: left side).  

Regarding claim 5, Kress et al discloses wherein: the first light projector is positioned away from a path of the light, from the outside of the head-mounted display device, transmitted through the first Fresnel combiner (Figure 2, “206, 202, 210”).
Regarding claim 6, Kress et al discloses wherein: the first light projector is located away from an optical axis of the first Fresnel combiner (Figure 2, “202, 206”).  
Regarding claim 7, Kress et al discloses wherein: the first Fresnel combiner includes one or more wavelength-selective optical coatings on at least a portion of the second surface (page 2, section [0021], Figure 3, “302”).  
Regarding claim 8, Kress et al discloses wherein: the one or more wavelength-selective optical coatings include at least one optical coating that has a first index of refraction for light of a first color and a second index of refraction, distinct from the first index of refraction, for light of a second color that is distinct from the first color so that the first Fresnel combiner reflects the light of the first color projected from the first light projector and forgoes reflecting the light of the second color projected from the first light projector (page 2, section [0021], Figure 3, “302”).
Regarding claim 9, Kress et al discloses wherein: the first Fresnel combiner includes a second optically transparent substrate having a third surface (page 2, section [0021] – page 3, section [0022], Figure 3, “306, 302”) and a fourth surface that is opposite to the third surface (Figure 2, “306,” re: right side); and the first Fresnel combiner includes a plurality of Fresnel structures on the third surface (Figure 3, “310”).

Regarding claim 11, Kress et al discloses wherein: the plurality of Fresnel structures on the third surface is configured to mate with the plurality of Fresnel structures on the second surface (Figure 3, “302”).
In regard to claim 17, Kress et al discloses a head-mounted display device for providing augmented reality contents to a wearer (page 1, section [0012] – page 2, section 0020], Figures 1 & 2), the device comprising: a first light projector configured to project light for rendering images based at least on the augmented reality contents (page 1, section [0013] – page 2, section [0016], Figure 2, “202, 214”); a first Fresnel combiner configured to combine the light from the first light projector and light from an outside of the head-mounted display device for providing an overlap of the rendered image and a real image that corresponds to the light from the outside of the head- mounted display device (Figure 2, “206, 204, 210”); an eye tracker configured to determine a position of a pupil of an eye of the wearer; and a beam steerer configured to change a direction of the light from the first light projector based on the position of the pupil (page 3, section 0028]).  

Allowable Subject Matter
Claims 12-16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach a combination of all the claimed features as presented in claims 12-14: a device as claimed, specifically wherein: the first optically transparent substrate and the second optically transparent substrate are made of a first material having a first index of refraction; the plurality of Fresnel structures on the second surface is separated from the plurality of Fresnel structures on the third surface; and a spacing between the plurality of Fresnel structures on the second surface and the plurality of Fresnel structures on the third surface is filled with a second material having a second index of refraction that is less than the first index of refraction.  
The prior art fails to teach a combination of all the claimed features as presented in claim 15: a device as claimed, specifically comprising: one or more prisms optically coupled with the first surface of the first Fresnel combiner.  
The prior art fails to teach a combination of all the claimed features as presented in claim 16: a device as claimed, specifically comprising: one or more prisms optically coupled with the fourth surface of the first Fresnel combiner.  
The prior art fails to teach a combination of all the claimed features as presented in claims 18 and 19: a device as claimed, specifically wherein: the first light projector is configured to project light of a first color; the device further includes: 010235-01-5186-US7Response to Office Actiona second light projector configured to project light of a second color for rendering images based at least on the augmented reality contents, the second color being distinct from the first color; and a second Fresnel combiner configured to combine the light from the second light projector and light from the outside of the head-mounted display device for providing an overlap of the rendered image and the real image.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-11, 17, 20 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        April 1, 2021